DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.  In view of the amendments to the claims, the rejections under §112(a) and (b) are withdrawn.  Applicant’s traversal of the rejections under §112(d) are found on page 8 of the Remarks as filed.  Applicant generally contends that the claim amendments overcome the pending rejections of claims 7 and 12.  Examiner respectfully disagrees.
Regarding the §112(d) rejection of claim 7, Examiner has previously explained that determination of the wind turbines having the highest and lowest noise to power impact ratios was found to be inherent to the recitations of claims 1 and 4.  For example, claim 1 recites “reducing a rotational speed setpoint of a wind turbine having a highest noise to power impact ratio.”  In order to perform this method step, one must have already determined which wind turbine has “a highest noise to power impact ratio.”  Without already having determined this, the method of claim 1 cannot be completed.  Similarly, claim 4 recites “increasing the rotational speed setpoint of a wind turbine having a lowest noise to power impact ratio.”  As above, one must have already determined which turbine has “a lowest noise to power impact ratio” to perform the method of step 4.  As a result, the limitations of claim 7 do not impose any further limitations on either of claims 1 or 4.  As Applicant has not provided any substantive discussion as to why claim 7 should be interpreted as further limiting, Examiner finds the pending rejection of claim 7 to be proper and, therefore, the rejection is maintained.
Regarding the §112(d) rejection of claim 12, Applicant has amended the claim to overcome the previous rejection under §112(b), but has not resolved the rejection under §112(d).  The amended claim recites “wherein the noise threshold is location specific or consistent for all of the plurality of locations” (emphasis by Examiner).  Thus, the claim attempts to further limit “the noise threshold” of claim 1, but fails in the attempt because the amended claim still recites every possible option for the noise threshold as it relates to location.  To clarify, if the noise threshold is “consistent for all of the plurality of locations” then there is one singular noise threshold applied to all of the locations.  Conversely, if the noise threshold is “location specific” then each of the locations will have its own noise threshold.  Putting these two concepts together, it becomes apparent that claim 12 effectively recites the noise threshold being either (1) the same everywhere or (2) not the same everywhere.  This encompasses all of the options available with respect to the noise threshold at differing locations.  As Applicant has not provided any substantive discussion as to why claim 12 should be interpreted as further limiting, Examiner finds the pending rejection of claim 12 to be proper and, therefore, the rejection is maintained.
Regarding the rejections under §103, Applicant’s traversal begins on page 9 of the Remarks as filed.  There, Applicant contends that the applied prior art fails to teach or render obvious each and every limitation of the pending claims, specifically alleging that Loh fails to disclose determination of a critical location having a most critical total wind turbine related noise level and, if the most critical total wind turbine related noise level is above a noise threshold, reducing a rotational speed setpoint of a wind turbine having a highest noise to power impact ratio.  Examiner respectfully disagrees.
Applicant first argues that, despite the teaching of determining an aggregate noise level at one or more locations based on calculated and/or measured noise levels, there is no determination of a critical location having a most critical total wind turbine related noise level because Loh focuses on “aggregate noise level.”  It is unclear why Applicant believes Loh fails to disclose determination of “a critical location” and “a most critical … noise level.”  As recited, all that is required by the claim is for the determination to be made, and if “the most critical total wind turbine related noise level is above a noise threshold,” perform the speed reduction.  Notably, the subsequent operation (i.e., those steps after determination of a critical location) are in no way dependent upon the critical location.  Instead, the method relies almost exclusively on a comparison between the most critical noise level and an associated noise threshold.  
As acknowledged by Applicant, paragraph [0038] of Loh establishes the determination of an aggregate noise level at one or more geographic positions (FIG 4:425,430) based on the calculated and/or measured noise levels.  Paragraph [0039] goes on to discuss how each aggregate noise level is calculated: based on each of the noise levels and a distance between the first geographic position 425 and a geographic position associated with each noise level.  Paragraph [0040] establishes that each of the calculated aggregate noise level is compared against a target noise level for that geographic position.  Paragraph [0041] establishes that, when the aggregate noise level differs substantially from the target noise level, the site controller calculates a desired maximum noise level for the turbines.  Loh states that a noise level “differs substantially” when it exceeds the target noise level.
Turning now to the instant claims, Applicant recites “a critical location” having “a move critical total wind turbine related noise level.”  From the instant disclosure, Applicant prefers that “a most critical total wind turbine related noise level” be the highest noise level.  It is inherent that, among the locations monitored by Loh, one location will have the highest noise level, meaning that Loh inherently discloses “a most critical total wind turbine related noise level.”  As “a critical location” is defined solely in terms of the critical noise level (i.e., “a critical location” is whatever location has the highest noise level), it is also inherent the Loh discloses “a critical location.”  Combining these, Loh inherently discloses “among the plurality of locations, a critical location having a most critical wind turbine related noise level” as recited by instant claim 1.  Thus, Loh differs from the instant limitation solely as a matter of whether this inherent location having a highest noise level is “determined” by Loh.  Applicant has not provided any special definition for “determining,” thus Examiner is free to interpret the term under broadest reasonable interpretation (“BRI”) so long as such interpretation is not inconsistent with the disclosure as filed.
There are many definitions for “determining,” including “to find out or come to a decision about by investigation, reasoning, or calculation” (per Merriam-Webster’s Online Dictionary; see the fourth definition of the transitive verb “determining”).  Here, Loh “finds out” which of the locations is “a critical location having a most critical … noise level” by virtue of performing measurements and comparisons at every location.  Thus, despite not being explicitly disclosed by Loh, it is implicit that one performing the method of Loh would determine, i.e., “find out,” which of the locations is “a critical location” having “a most critical … noise level” by merely observing the measured aggregate noise levels.
In view of the above, Applicant’s contention that there “is no determination of a critical location having a most critical wind turbine related noise level” is meritless.  The limitation requires nothing more than “finding out” which of the locations is “a critical location” based on having the highest noise levels.  It cannot be reasonably argued that, after determining the noise levels at each location, Loh would not find out, i.e., “determine,” which location has the highest noise levels.  As the claim does not require any subsequent operation based on the result of the determination, the “determination” amounts to nothing more than factual observation of measured parameters.  
Applicant next argues that, even if Loh teaches a critical location, one of ordinary skill would have “no reason” to “continue referencing the document to arrive at reducing the rotational speed setpoint of a wind turbine with a highest noise to power impact ratio.”  The purpose or thrust of this argument is wholly unclear to Examiner.  As shown above, Loh implicitly discloses “determining … a critical location” having a highest noise level.  Applicant’s contention that one of ordinary skill would stop referencing Loh after concluding Loh teaches a critical location or a most critical noise level is unsupported in the Remarks by any facts or logic.  
One of ordinary skill, having recognized Loh’s implicit teaching of determining a “critical” location having a “most critical” total noise level would not simply stand around piddling their thumbs; one would not simply measure noise emitted and stop there.  Instead, one of ordinary skill would (exactly as Loh discloses) determine whether the most critical noise level exceeds a permissible threshold and, if it does, reduce a parameter affecting the noise level emitted by the wind turbine.  More specifically, Loh discloses reduction of a rotational speed in response to determining the most critical noise level exceeds a noise threshold.  It is therefore apparent that Applicant’s contention that one of ordinary skill would cease to reference Loh to arrive at reducing the rotational speed setpoint of a wind turbine is meritless.
Applicant continues with the Remarks by asserting that Loh is “notably silent with respect to selecting the wind turbine with the highest noise to power impact ratio for noise emission reduction.”  It is unclear why Applicant has come to this conclusion because Applicant has not provided any facts, logic, or even substantial arguments in support of this position.  Despite recognizing Loh’s explicit discussion of optimization and Examiner’s finding of optimization, Applicant has not provided any arguments as to why the disputed limitations are not mere optimization of the prior art.  
As set forth by Examiner in the Non-Final Rejection, Loh explicitly states “[s]ystem 400 may further enable operation of wind turbines 100 such that power output of site 410 is optimized within the bounds of the target noise levels.”  Applicant has chosen not to discuss this statement at all, instead referring solely to paragraph [0042] to analyze only the minimum function discussed therein.  This type of analysis fails to properly evaluate the prior art.
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  It is clear that Applicant’s reliance upon a singular paragraph in an attempt to defeat a finding of implicit disclosure and optimization is woefully inadequate when the remainder of the disclosure contains relevant disclosures and teachings.
As noted above, Loh explicitly correlates the target noise levels with power output by means of “optimization.”  Loh does not explicitly disclose how optimization is performed, but review of the disclosure would be, at the very least, enlightening to one of ordinary skill.  In paragraph [0048], Loh recognizes that the noise and power produced by individual turbines will differ and that, for example, reduced operation of a first wind turbine may be compensated by a second and a third wind turbine to mitigate the power loss resulting from reduced operation of the first turbine.  This implicitly teaches that turbines will have different noise to power impact ratios.  Loh additionally discloses that, when noise emissions of a location exceed a threshold, individual wind turbines are adjusted to reduce their contribution to the aggregate noise level (see e.g., paragraph [0045]).
One of ordinary skill, having read the Loh reference, would clearly understand that Loh reduces a rotational speed setpoint of one of more wind turbines at the relevant location in response to a noise threshold being exceeded.  One of ordinary skill, having read Loh and understanding that wind turbines will have different noise to power impact ratios, will seek to first adjust those turbines that will least impact on power and the highest impact on noise reduction.  This is nothing more than routine optimization within the prior art.  Since Loh explicitly teaches optimization of power with respect to noise, Examiner found that Loh implicitly disclosed “reducing a rotational speed setpoint of a wind turbine having a highest noise to power impact ratio.” 
Applicant next contends “that it is improper for Examiner to categorize the claimed features as ‘mere optimization’ without citing a reference that taught at least a part of the claimed function.”  It is unclear how Applicant missed the citations to Loh in support of Examiner’s detailed findings of obviousness.  As discussed in detail above, Loh does teach at least a part of the claimed function; in fact, Loh explicitly discloses the majority of the function recited by claim 1.  Indeed, the only manner that Loh differs from the instant claims is that Loh doesn’t refer to any single location as “critical.”  Applicant’s transparent failure to properly consider the reference for all that it would have reasonably suggested, including inferences which one skilled in the art would reasonably be expected to draw therefrom is not a fault attributable to Examiner.
Applicant concludes their argument by stating that Examiners “reliance on Loh to reject the claimed method is largely based on alleged implicit teaching followed by conclusory statements supported by additional implicit teachings.”  Applicant’s improper attempt to discount the rejection of record by grossly mischaracterizing Examiner’s detailed reasoning is transparent.  At no point in the rejection of claim 1 could it be reasonably claimed that Examiner’s justifications were “conclusory” in any manner.  To help Applicant understand this, it may be helpful to provide the definition of “conclusory:” consisting of or relating to a conclusion or assertion for which no supporting evidence is offered.
Turning now to page 12 of the Non-Final Rejection (“NFR”), Examiner set forth detailed explanation as to why “a critical location” and “a most critical total wind turbine related noise level” were found to be implicit.  Included in this justification were references to the disclosure of Loh, findings by Examiner, and justifications therefore.  For example, Examiner found Loh to implicitly teach “a critical location” because the reference recognizes plural locations with differing noise level requirements and reasoned that this implies that locations having a lower noise limit are “more critical” with respect to another location having less strict noise limitations.  The fact that Applicant might disagree with Examiner’s conclusions and findings is not the same as Examiner making conclusory statements.
In view of the forgoing, Examiner finds that the pending rejection of claim 1 remains proper (as altered due to the amendments) and, therefore, the rejections are maintained.  Claims 2-15 were not argued separately from their dependency on claim 1; as the rejection of claim 1 is not deficient, Examiner finds that the rejections of claims 2-15 remain applicable and proper.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7, Applicant recites determinations of the wind turbine having the highest noise to power impact ratio and the wind turbine having the lowest noise to power impact ratio.  While these determinations are not explicitly found within the relevant parent claims (1 and 4), Examiner finds these determinative steps to be inherent to the recitation of claims 1 and 4.  To clarify, these parent claims recite functional method steps based on “the wind turbine having the highest/lowest noise to power impact ratio”; in order to perform these method steps, one of ordinary skill must already know which turbines to adjust.  As such, the determinative steps recited in claim 7 are inherent to claims 1 and 4 and, as a result, claim 7 fails to further limit parent claims 1 or 4.
Regarding claim 12, Applicant recites the inclusion of “location specific noise thresholds” or “all noise thresholds are the same.”  This functionally recites every possible option with respect to the noise levels and, as such, fails to further limit parent claim 1 because it imposes no further meaningful limitation on the parent claim.  Indeed, either every one of the plurality of locations utilizes the same noise threshold, or every one of the plurality of locations has a location specific noise threshold.  
While Applicant may wish to argue that there are other options (e.g., most locations have the same threshold but one utilizes a location specific noise threshold), it is clear that any alternative to “all noise thresholds are the same” would be functionally equivalent to each location having a “location specific noise threshold.”  Since the claim functionally recites every possible option re: noise thresholds at the plurality of locations and thus fails to further limit the parent claim, any reference that teaches the limitations of parent claim 1 will be found to inherently teach the limitations of claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0223006 (“Loh”).  Additions to the text of the claims, made in brackets, indicates Examiner’s interpretations of elements that have not been clearly and positively recited.  References to the text of Loh will be made in parenthesis.
Regarding claim 1, Loh discloses:
	A method of adapting [a] noise emission configuration of a plurality of wind turbines (title, abstract), the method comprising:
determining [a plurality of] total wind turbine related noise levels (“aggregate noise level”) at a plurality of locations (para. [0016]: “calculating an aggregate noise level at one or more geographic positions”); and
if the total wind turbine related noise levels are above a noise threshold:
reducing [the] noise emission configuration of a wind turbine.

	While Loh does not explicitly disclose the determination of “a critical location” having “a most critical total wind turbine related noise level,” Loh does discuss the presence of multiple turbines and multiple noise-affected sites (e.g., FIG 4 shows noise-affected sites 425 and 430).  Loh additionally discusses how different sites may have different noise requirements (para. [0042]), providing an example where a first location has a 50 dB limit and a second location have a 48 dB limit, thus requiring the method to utilize the lower dB limitation of the second location.  Based on this, Examiner finds that Loh implicitly discloses the presence of “a critical location” in the sense that the turbine having a lower noise limit imposes a stricter (i.e., more critical) limit on noise levels.   Following this logic, it is also implicit that the “critical location” of Loh also has “a most critical total wind turbine related noise level” in the sense that, between the first and second locations, the difference between noise emitted and noise permitted at the second location is greater than the difference at the first location.  Thus, Examiner finds that Loh implicitly teaches “determining, among the plurality of locations, a critical location having a most critical total wind turbine related noise level” as recited by the instant claim.

	Loh also fails to explicitly disclose the reduction of the noise emission configuration of a wind turbine being applied to the wind turbine “having a highest noise to power impact ratio.”  Loh discusses the general concept of determining which wind turbines on which to adjust operational parameters to comply with noise requirements, but does not state which turbines are specifically selected or why they are selected.  Loh does, however, explicitly state that the system disclosed in the reference “may further enable operation of wind turbines 100 such that power output of site 410 is optimized within the bounds of the target noise levels.”  One of ordinary skill would clearly seek to, in a situation where noise levels exceed a permissible threshold, first adjust the turbine having the most impact on noise levels while simultaneously affecting power output the least.  Examiner finds that this is an implicit teaching of using the turbine “having a highest noise to power impact ratio” due to Loh’s express statement of optimization.  
	Even assuming, arguendo, that Loh does not implicitly teach the above limitation of the instant claim, Examiner would find the limitation to be mere optimization within prior art conditions.  
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  
In re Williams, 36 F.2d 436, 438 (CCPA 1929).  
As stated above, Loh teaches the general method of measuring and adjusting noise level emissions of a wind farm based on noise levels experienced at various locations.  Loh already discusses criticality of noise levels at various locations and, thus, the only difference between the general teachings of Loh and the instant limitations is the optimization of the general teachings by adjusting a turbine that has “a highest noise to power impact ratio.”  Selecting a turbine with the highest noise to power impact ratio is little more than optimization of the general teachings of Loh by selecting, from the plurality of turbines, the turbine which provides the most optimal outcome.  As such, Examiner finds that claim 1 would not be patentably distinct over Loh even if Loh failed to teach each and every limitation.
Regarding claim 2, Loh discloses the limitations as set forth in claim 1, but does not explicitly disclose “the most critical total wind turbine related noise level” being one wherein a “difference between the total related noise level of a considered location and the noise threshold defined for the considered location is maximal.”  
As discussed above, Loh contemplates scenarios in which noise-affected locations have differing noise thresholds.  It is clear from Loh that the method must accommodate the most noise-limited location when making adjustments (see para. [0042]).  As a result, Examiner finds that Loh implicitly discloses “the most critical total wind turbine related noise level” being the noise level wherein a difference between emitted noise and permitted noise is greater than all other locations considered.  
Regarding claim 3, Loh discloses the limitations as set forth in claim 1, and further discloses reducing the rotational speed setpoint (para. [0044]; “an operational adjustment … to reduce the aggregate noise level at the geographical position”) is performed by a predetermined (para. [0043]; “wind turbine controller 200 may adjust operating parameters based on … a predetermined transfer function or reference table”) speed decrement (para. [0043]; “site controller 415 is configured to determine one or more operating parameters (e.g., a rotor blade pitch angle, a maximum rotor blade speed, …) for wind turbine 100 and transmit … an operational adjustment that includes the determined operating parameters”).
Regarding claim 4, Loh discloses the limitations as set forth in claim 1 and further discloses: 
if the most critical wind turbine related noise level at the critical location is below the noise threshold:
	increasing the rotational speed setpoint of the wind turbine, thereby not exceeding the noise threshold at the critical location (para. [0044]; “[w]hen the aggregate noise level is substantially below the target noise level an operation adjustment … to allow a higher nose level”).
	Loh does not explicitly disclose the wind turbine “having the lowest noise to power impact ratio” or “thereby not exceeding a nominal rotational speed” as recited by the instant claim.  Loh discusses the general concept of determining which wind turbines on which to adjust operational parameters to comply with noise requirements, but does not state which turbines are specifically selected or why they are selected.  Loh does, however, explicitly state that the system disclosed in the reference “may further enable operation of wind turbines 100 such that power output of site 410 is optimized within the bounds of the target noise levels.”  One of ordinary skill would clearly seek to, in a situation where noise levels is substantially below a permissible threshold, first adjust the turbine having the least impact on noise levels while simultaneously affecting power output the most.  Examiner finds that this is an implicit teaching of using the turbine “having a lowest noise to power impact ratio” due to Loh’s express statement of optimization.  
	Even assuming, arguendo, that Loh does not implicitly teach the above limitation of the instant claim, Examiner would find the limitation to be mere optimization within prior art conditions.  
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  
In re Williams, 36 F.2d 436, 438 (CCPA 1929).  
As stated above, Loh teaches the general method of measuring and adjusting noise level emissions of a wind farm based on noise levels experienced at various locations.  Loh already discusses criticality of noise levels at various locations and, thus, the only difference between the general teachings of Loh and the instant limitations is the optimization of the general teachings by adjusting a turbine that has “a lowest noise to power impact ratio.”  Selecting a turbine with the lowest noise to power impact ratio is little more than optimization of the general teachings of Loh by selecting, from the plurality of turbines, the turbine which provides the most optimal outcome.  As such, Examiner finds that claim 4 would not be patentably distinct over Loh even if Loh failed to teach the “lowest noise to power impact ratio” limitation.
With respect to the “thereby not exceeding a nominal rotational speed” limitation, Examiner finds that such a limitation would be obvious to one of ordinary skill in the art when viewed in context of the teachings in Loh.  While Applicant has not clearly correlated “rotational speed” and “a noise emission configuration” within the claims, it may be understood that “a noise emission configuration” may be a rotational speed set point.  This much is taught or otherwise recognized by Loh.  Since Loh teaches the increase of an operational parameter affecting noise, and clearly sets forth that rotational speed may be such a parameter, Examiner finds that this particular limitation differs from the prior art by setting an “upper limit” on the noise emission configuration of the wind turbine.  This upper limit is “a nominal rotational speed,” which may be reasonably interpreted as “a rated speed” of the wind turbine.  It is well-known in the art to avoid operating a wind turbine in excess of its rated speeds in order to avoid undue damage or wear on the components.  As such, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify Loh by imposing an upper limit on increasing operational parameters (such as rotational speed) to avoid damaging the wind turbine.
Regarding claim 5, Loh discloses the limitations as set forth in claim 4, and further discloses increasing the rotational speed setpoint (para. [0044]; “an operational adjustment … to allow a higher aggregate noise level”) is performed by a predetermined (para. [0043]; “wind turbine controller 200 may adjust operating parameters based on … a predetermined transfer function or reference table”) speed increment (para. [0043]; “site controller 415 is configured to determine one or more operating parameters (e.g., a rotor blade pitch angle, a maximum rotor blade speed, …) for wind turbine 100 and transmit … an operational adjustment that includes the determined operating parameters”).
Regarding claim 6, Loh discloses the limitations as set forth in claim 1 and further discloses that the determination of the total wind turbine related noise levels at the plurality of locations comprises: determining individual wind turbine related noise levels at the plurality of locations for each of the plurality of wind turbines by applying a noise model; and determining the total wind turbine related noise levels at the plurality of locations based on the individual wind turbine related noise levels at the plurality of locations by forming a sum of individual wind turbine related noise levels (paras. [0034-38]).
Regarding claim 7, Loh discloses the limitations as set forth in claim 4 and furthermore implicitly discloses the determination of the turbines having the highest noise to power impact ratio and the lowest noise to power impact ratio.  As discussed above, this is merely part of the optimization found in claims 1 and 4; Applicant has already recited method steps based on these ratios, thus performance of these steps is required to perform the method steps.  To clarify, one cannot reduce a noise configuration of a wind turbine having a highest noise to power impact ratio without first determining which turbine has the highest noise to power impact ratio. 
Regarding claim 8, Loh discloses the limitations as set forth in claim 6 and further discloses the determination of individual or total noise levels being based on: an actual rotational speed of the respective wind turbine (para. [0035]; ”rotor speed”) and/or a pitch angle of the respective wind turbine ([0035]; “rotor blade pitch angle”) and/or and a distance between first geographic position and a geographic position associated with each noise level”) and/or  (not necessary due to “and/or” recitation) and/or at least one air parameter ([0035]; “wind speed, wind direction”), and/or a nacelle direction ([0035]; “thrust loading” implicitly relies upon a direction of the nacelle with respect to a prevailing wind, thus Loh teaches determination of noise levels based on “a nacelle direction”), and/or at least one measured noise level ([0034]; Loh discloses use of audio sensors as a means of determining noise emissions).
Regarding claim 9, Loh discloses the limitations as set forth in claim 1 and further discloses the step of altering a noise emission configuration of a wind turbine being the setting of a pitch angle set point on the wind turbine to reduce noise emission of the wind turbine (paras. [0043-44] discusses adjustment of the wind turbine based on operational parameters such as a rotor blade pitch angle; the adjustment serving to alter a noise emission configuration of the wind turbine) in addition to reducing the rotational speed setpoint (para. [0043] discusses the determination of and operational adjustments to one or more operating parameters).
Regarding claim 10, Loh discloses the method being performed on a regular, periodic bases (para. [0047]) but does not explicitly disclose the length of the periods.  
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  
In re Williams, 36 F.2d 436, 438 (CCPA 1929).  
Since Loh discloses the general conditions of the claim (i.e., regular, periodic operation of the method) and differs only as a matter of degree (i.e., the particular period length), Examiner finds that claim 10 is not patentably distinct over the prior art of record.
Regarding claim 11, Loh discloses the limitations as set forth in claim 1 and further discloses the plurality of locations being locations at which the total wind turbine related noise levels are required to meet certain criteria (see, e.g., para. [0042] discussing locations with differing criteria).
Regarding claim 12, Loh discloses the limitations as set forth in claim 1 and further discloses location specific noise thresholds being defined (para. [0042]).
Regarding claim 13, Applicant merely recites a method of controlling rotational speed of a plurality of wind turbines, the method comprising steps of performing the method of instant claim 1 (disclosed by Loh, as detailed above) and adjusting the rotational speed of the wind turbine according to the determined noise emission configurations (see, e.g., paras. [0044-45]).  Since Loh discloses performance of the method of claim 1 as well as adjustment of rotational speed in accordance with the method of claim 1, Examiner finds that Loh discloses each and every limitation of claim 13.
Regarding claims 14-15, Applicant recites a wind park controller and wind park that implement the method of claim 1.  Loh discloses the limitation of claim 1, and further discloses the method being applied by a controller of a wind park.  As such, Examiner finds that Loh discloses each and every limitation of claims 14 and 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832